OPINION — AG — **** CITIES AND TOWNS — TAX LEVIES **** 68 O.S. 1968 Supp., 2701 [68-2701], WHICH AUTHORIZES INCORPORATED CITIES AND TOWNS TO ASSESS, LEVY, AND COLLECT TAXES FOR PURPOSES OF MUNICIPAL GOVERNMENT, EXCEPTING AD VALOREM PROPERTY TAXES, DID NOT REPEAL BY IMPLICATION 68 O.S. 1968 Supp., 503 [68-503], WHICH SPECIFICALLY PROHIBITS POLITICAL SUBDIVISIONS OF THE STATE FROM LEVYING ANY EXCISE TAX ON MOTOR FUELS, AND 68 O.S. 1968 Supp., 503 [68-503], IS ANOTHER EXCEPTION TO THE AUTHORITY GIVEN INCORPORATED CITIES AND TOWNS TO ASSESS, LEVY, AND COLLECT TAXES FOR PURPOSES OF MUNICIPAL GOVERNMENT. (ROBERT MCDONALD)